Citation Nr: 9900215	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for service connected 
epididymitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel





INTRODUCTION

The appellant had active duty in the United States Army from 
December 1979 to October 1985.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho which  assigned a noncompensable disability 
rating for epididymitis.  By rating decision in August 1998, 
the assigned evaluation for epididymitis was increased from 
zero to ten percent disabling.  

The appellants claim was remanded in March 1997 for a Travel 
Board hearing.  After being remanded the claims file returned 
to the Board without documentation as to whether the 
appellant desired a Travel Board hearing.  The Board was 
notified in December 1998 that the appellant did not desire a 
hearing.  


REMAND

The appellant contends that the RO erred in denying an 
evaluation in excess of 10 percent for his service-connected 
epididymitis.  He contends that his disability is more 
severely disabling than currently evaluated.

The Board notes that the appellant appears to have last 
undergone a VA examination in September 1991.  Because in a 
claim for increased rating, the primary focus is upon the 
current severity of a disorder, an updated VA examination 
will be afforded the appellant.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); See Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  

The appellants service-connected epididymitis was initially 
rated and denied a disability rating under 38 C.F.R. 
§ 4.115a, Diagnostic Codes (DC) 7512 and 7523 (1993).  The 
Board notes that the schedular criteria for evaluation of the 
genitourinary system were amended effective February 17, 
1994, during the pendency of this appeal. The appellants 
disorder is presently rated under the new criteria under 
38 C.F.R. § 4.115b, DC 7525, as analogous to epididymo-
orchitis, and is evaluated as a urinary tract infection under 
38 C.F.R. § 4.115a.

The Court has held that, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so. Marcoux v. Brown, 9 Vet. 
App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991). 
Thus, the appellant's disorder must be evaluated under both 
the old and the new rating criteria to determine which 
version is most favorable.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  It has been held that the duty to assist includes the 
duty to obtain adequate and contemporaneous VA examinations, 
including examinations by specialists when indicated, and to 
obtain medical records to which the appellant has referred or 
which may be pertinent to the issues.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Having examined the record, the Board finds that further 
development of the evidence is necessary to ascertain the 
clinical identity and current severity of the appellants 
genitourinary disorder.  

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The appellant should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected genitourinary disability which 
is not evidenced in the record.  With any 
necessary authorization, the RO should 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the appellant.  
Once received, these records should be 
associated with the appellants claims 
folder.

2.  The RO should afford the appellant a 
urology examination, to be conducted by a 
qualified physician, to evaluate the 
appellant's  service-connected 
genitourinary disability.  The 
appellants claims file should be 
reviewed by the examiner, who should 
acknowledge its receipt and review in any 
report of examination generated by this 
remand.  A complete medical history 
should be provided.  All indicated 
studies, including a urinalysis, should 
be performed.  The examiner is requested 
to respond to the following inquiries, 
and may respond in terms of the 
likelihood of response (i.e., more or 
less likely than not or equally likely):

a.  What is the clinical identity of the 
appellants genitourinary disorder(s)?  
Specifically, are there any disorders 
other than the service-connected 
epididymitis and if so what are they?

b.  If there are any genitourinary 
disorders other than the service-
connected epididymitis, may the symptoms 
of the non-service-connected disorders be 
separated from the service-connected 
disorder.  If so, to what extent?

c.  With regard to the appellants 
service-connected epididymitis, what is 
the current severity of the disorder?  In 
particular, the examiner is requested to 
provide specific comment as to whether 
there exists any objective clinical 
evidence consistent with the severity of 
the appellants disorder as reported by 
the appellant.

If deemed appropriate by the examiner, 
additional consultations with appropriate 
specialists may be ordered.  The report 
of the examination should be associated 
with the appellants claims folder.     

3.  Thereafter, the RO should 
readjudicate the appellants claim under 
a broad interpretation of the applicable 
regulations.  Specific consideration 
should be accorded as to the previously 
applicable and current rating criteria, 
and the appellant is to be afforded the 
criteria most beneficial to him.

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
including any additional laws and 
regulations, and given the applicable 
time to respond thereto.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).




	(CONTINUED ON NEXT PAGE)



In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 




		
Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
